PER CURIAM.
We consolidate the above interlocutory appeals for the purpose of disposition.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that defendants, Department of Revenue, State of Florida, and its Executive Director, J. Ed Straughn, are indispensable parties to this action (see Section 194.181(5), Florida Statutes 1973) and that counts one thru thirteen of plaintiffs’ amended complaint were sufficient to withstand a motion to dismiss for failure to state a cause of action.
Accordingly, that part of the trial court’s order dismissing counts one thru thirteen of plaintiffs’ amended complaint is reversed and the cause remanded for further proceedings and to reinstate Department of Revenue, State of Florida, and its Executive Director, J. Ed Straughn, as parties to this action. In all other respects, the trial court’s order is affirmed.
Affirmed in part; reversed in part and remanded, with directions.
OWEN, C. J., CROSS, J., and WOOD-SON, J. WILLIAM, Associate Judge, concur.